Exhibit EARN-IN AGREEMENT This EARN-IN AGREEMENT (this “Agreement”) is made and entered into as of April 10, 2008 (the “Effective Date”), between Fang Siping, a resident of the People’s Republic of China (the “Purchaser”) and Li Bin, a resident of the United States (the “Seller”).The Purchaser and the Seller are also referred to herein together as the “Parties” and individually as a “Party”. RECITALS WHEREAS, pursuant to a Share Exchange Agreement, dated December 18, 2007, among Intercontinental Resources, Inc., a Nevada Corporation (the “Company”), China Valve Holdings Limited, a Samoan Corporation (“China Valve”), the shareholders of the Company and the shareholders of China Valve, the Company acquired 100% of the issued and outstanding capital stock of China Valve; and WHEREAS, pursuant to a Common Stock Purchase Agreement, dated as of the same date hereof, the Purchaser agreed to sell his shares of the common stock of the Company to the Seller. WHEREAS, the Purchaser has agreed with the Seller, as a condition to his continuing to provide services to Henan Tonghai Valve Science Technology Co., Ltd. (“Henan Tonghai”), a PRC company that is a wholly owned subsidiary of China Valve Holdings Limited, a Hong Kong company which is wholly owned by China Valve, as its Chairman and Chief Executive Officer, to enter into this Agreement; and WHEREAS, the Seller is the holder of 24,300,000 shares of the Company’s $0.001 par value per share common stock (“Common Stock”) and therefore, has determined that it is in his best interest to, and will receive benefits from, the Purchaser’s performance as CEO and Chairman of Henan Tonghai and its subsidiaries and entered into the Share Exchange Agreement based on the possibility of such benefits; and WHEREAS, the Seller desires to grant to the Purchaser an option to acquire the 24,300,000 shares of the Common Stock owned by him (“the Seller’s Shares”) pursuant to the terms and conditions set forth in this Agreement. NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the terms, covenants and conditions set forth below, and other good and valuable consideration, receipt of which is acknowledged, hereby agree as follows: AGREEMENT 1. DEFINITIONS; INTERPRETATION. 1.1.Terms Defined in this Agreement.
